OPINION — AG — OPINION NO. JULY 23, 1953 — REYNOLDS SET FORTH: UNDER SENATE BILL NO. 459 IN ALL COUNTIES HAVING A POPULATION OF 200,000 OR LESS ACCORDING THE CENSUS, THE SALARIES OF ALL ' ASSISTANT COUNTY ATTORNEYS ' OR ' DEPUTY COUNTY ATTORNEY ' ARE TO BE FIXED BY AGREEMENT BETWEEN THE COUNTY ATTORNEY AND THE BOARD OF COUNTY COMMISSIONERS, AT ANY RATE NOT IN EXCESS OF NINETY PERCENT OF THE SALARY OF THE COUNTY ATTORNEY. SEE OPINION. CITE: 19 O.S. 179.5 [19-179.5], 19 O.S. 179.7 [19-179.7] (JAMES C. HARKIN)